      Case 1:20-cv-00896-GWC Document 11 Filed 09/02/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NEW YORK


HUTCH & ASSOCIATES, INC. d/b/a
HUTCH’S RESTAURANT and
DELAWARE RESTAURANT HOLDINGS,
LLC d/b/a REMINGTON TAVERN &
SEAFOOD EXCHANGE,

                    Plaintiffs,
                                                      NOTICE OF MOTION
     -vs-
                                                      Case No. 1:20-cv-00896
ERIE INSURANCE COMPANY OF NEW
YORK, ERIE INDEMNITY COMPANY
d/b/a, ERIE INSURANCE GROUP, ERIE
INSURANCE COMPANY, ERIE
INSURANCE PROPERTY & CASUALTY
COMPANY, ERIE INSURANCE
EXCHANGE, and FLAGSHIP CITY
INSURANCE COMPANY,

                    Defendants.


MOTION MADE BY                       :       Defendants, by and through their attorneys, Mura
                                             & Storm, PLLC, 930 Rand Building, 14 Lafayette
                                             Square, Buffalo, New York 14203.
DATE, TIME AND
PLACE OF HEARING                     :       Date, time and place of hearing to be determined
                                             by the Hon. Geoffrey W. Crawford.

SUPPORTING PAPERS                    :       This Notice of Motion; Declaration of Roy A.
                                             Mura, Esq. with exhibit dated September 2, 2020,
                                             and Defendants’ Memorandum of Law in Support
                                             with exhibits dated September 2, 2020.
RELIEF DEMANDED
AND GROUNDS THEREFORE                :       An order of this Court pursuant to Fed. R. Civ. P.
                                             12(b)(6) dismissing plaintiffs’ amended complaint
                                             on the ground that it fails to state a claim upon
                                             which relief can be granted; and such other,
                                             further and/or different relief favoring movants as
                                             is just and proper.



                                                -1-
        MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                 (716) 855-2800 • FAX (716) 855-2816
         Case 1:20-cv-00896-GWC Document 11 Filed 09/02/20 Page 2 of 2




ANSWERING PAPERS                       :       Pursuant to W.D.N.Y. L.R. 7(b)(2)(B), absent
                                               different deadlines set by the Court, plaintiffs shall
                                               have fourteen (14) days from the date of this
                                               notice to file and serve responding papers to this
                                               motion. Defendants intend to file and serve reply
                                               papers in further support of this motion, and
                                               absent deadlines set by the Court, defendants
                                               shall have seven (7) days after service of
                                               plaintiffs’ responding papers to file and serve
                                               reply papers in further support of this motion.

ORAL ARGUMENT                          :       Requested, but to be determined and scheduled
                                               by the Court.

Dated:        Buffalo, New York
              September 2, 2020

                                               _____________________________________
                                               Roy A. Mura, Esq.
                                               Scott D. Mancuso, Esq.
                                               MURASTORM, PLLC
                                               930 Rand Building
                                               14 Lafayette Square
                                               Buffalo, New York 14203
                                               (716) 855-2800
                                               roy.mura@muralaw.com
                                               scott.mancuso@muralaw.com




                                                  -2-
          MURASTORM, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                   (716) 855-2800 • FAX (716) 855-2816
